IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40476
                         Summary Calendar
                        __________________


LARRY L. SMITH,

                                       Plaintiff-Appellant,

versus

DALTON G. MEYER, Sheriff;
RICHARD ROMANO, Captain;
JEFF FLOWERS, Doctor; SAM
GREEN, Doctor Assistance-
Nurse; ROBERT BROWN, Jailer;
RICK ELSIK, Jailer.

                                       Defendant-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. V-92-CV-63
                        - - - - - - - - - -
                          December 7, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court's order dismissing

with prejudice appellant's 42 U.S.C. § 1983 civil rights action as

frivolous under 28 U.S.C. § 1915(d).   He argues that his claim for

the denial of necessary medical treatment was not frivolous and

that the district court abused its discretion in striking his

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
                                No. 95-40476
                                     -2-

amended complaint.      We have reviewed the record and the district

court's opinion and find no reversible error.             Accordingly, we

affirm for essentially the reasons given by the district court.

Smith     v.   Meyer,   No.   V-92-CV-63   (S.D.   Tex.   May   5,   1995).

Appellant's motion to file an amended complaint on appeal is

DENIED.

     We caution Smith that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

To avoid sanctions, Smith is further cautioned to review any

pending appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this court.

     AFFIRMED.